DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the figure 117 species in the reply filed on 04 January 2021 is acknowledged.  It is noted that applicant only appears to traverse if there is some misunderstanding on their part, which does not appear the case.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catteau et al (French publication 2786449).

The publication to Catteau discloses the invention as is claimed.  Note cited English language translation of description portion.  Catteau discloses a wiper blade connector assembly (fig. 1) for connecting a wiper blade support structure (not shown but disclosed with rivet 62 thereof shown) with a hooked end wiper arm (30).  The assembly comprising a wiper blade connector (10) having a first portion (right side fig. 3) and second portion (left side fig. 3) and a center portion therebetween.  A pair of side walls (12) extend along at least some of the first, second and center portions.  Note that portions can be selected as desired.  Each side walls has a top and bottom surface.  A connector channel (space between inner faces 16 of the pair of side walls) extends along the connector portions and is dimensioned to accommodate at least a portion of the wiper arm (note figs. 4-9).  A rivet cutout (generally 64 or 72) is provided proximate the bottom surface and is dimensioned to accommodate a rivet (62) of the blade support structure.  A hook end stop (vertical face on thickness 58 or vertical face between faces 142 and 342, see fig. 3) is provided proximate the bottom surface and distanced from the rivet cutout.
	With respect to claims 1 and 20, since the wiper arm does not appear to make up a part of the connector assembly or blade assembly, actual abutting of the wiper arm with the connector does not appear particularly required.  The stop identified above could abut an arm properly dimensioned as nothing would prohibit such.
	With respect to claim 2, the top surfaces of the ends (22, 24) of the connector are angled downwardly with respect to a linear top surface (18) at the center portion thereof as can clearly be seen in figure 3.  Note that portions of the connector of Catteau can be selected as desired to meet the claim.
	With respect to claim 3, the notch where face (142, fig. 3) resides appears to define a cutout as claimed with respect to a ledge defined by face (342).
.

Claims 1, 2, 4, 5, 6, 8, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese publication 2001-163188.
	The Japanese publication discloses the invention as is claimed.  Note cited English language translation of description portion.  Disclosed is a wiper blade connector assembly (1, fig. 1) for connecting a wiper blade support structure (51, fig. 12) with a hooked end wiper arm (6).  The assembly comprising a wiper blade connector (2, 3) having a first portion (left end fig. 3) and second portion (right end fig. 3) and a center portion therebetween.  A pair of side walls (21a, 21b, fig. 4) extend along at least some of the first, second and center portions.  Note that portions can be selected as desired.  Each side walls has a top and bottom surface.  A connector channel, the space between inner faces of the pair of side walls extends along the connector portions and is dimensioned to accommodate at least a portion of the wiper arm (note fig. 16 which shows the wiper arm in such channel).  A rivet cutout (generally 211a, 214a, fig. 3) is provided proximate the bottom surface and is dimensioned to accommodate a portion of the blade support structure.  A hook end stop (312, downwardly extending portion on right end of component 3 of the connector, see figs. 6, 19 and 20) is provided proximate the bottom surface and distanced from the rivet cutout.
	With respect to claims 1 and 20, since the wiper arm does not appear to make up a part of the connector assembly or blade assembly, actual abutting of the wiper arm with the connector does not appear particularly required.  The stop identified above could abut an arm properly dimensioned as nothing would prohibit such.


	With respect to claim 4, note that at least portion of the bottom surface of the first portion and center portion are coplanar, at least on each side of notch (24a, fig. 3).
	With respect to claim 5, the bottom surface of the second portion (right side fig. 3) has multiple elevations.  At least one of such is at a different elevation than the bottom surface of the center portion proximate or on both sides of the rivet cutout (214a).
	With respect to claim 6, the rivet cutout (214a, fig. 3) is shown at least proximate the center and second portions as identified above.  As can be seen in figure 19, the hook end stop (312) on portion (3) of the connector is provided at the second portion.  Note such is shown in dashed lines extending downwardly from the portion (3) at the far right end thereof.
	With respect to claim 8, the rivet cutout (214a, fig. 3) appears angled to form a slight L shape as claimed.
	With respect to claim 9, note connector cover (4, figs. 1, 16, 18) pivotally coupled at a first portion thereof to the first portion to the connector (2).  A second portion of the cover securable to the wiper blade connector via locking protrusions (451a, 451b, fig. 22) engaging holes (213a, 213b) in the connector.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese publication 2001-163188 in view of Jarasson (French publication 2736025).
	The Japanese publication discloses all of the above recited subject matter with the exception of the cover attached to the connector via inwardly projecting rods on the cover engaging cover receiving holes in the connector.
	The publication to Jarasson discloses a wiper blade connector assembly wherein a blade connector cover (38, fig. 1) includes inwardly projecting rods (44) for engaging receiving holes (42) in the connector (26).

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to attach the connector cover of the Japanese publication to the connector with inwardly projecting rods engaging in cover receiving holes in the connector, as clearly suggested by Jarasson, to enhance the security of the connection between the cover and connector.  The rods in holes connection as suggested by Jarasson cannot be simply pulled apart in linear fashion as could the clipped on connection employed by the Japanese publication.  Opposing lateral flexing of the arms (48) would have to occur before detachment could occur.

Allowable Subject Matter

Claims 7 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        





GKG
08 April 2021